DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 7, 9, 12, and 22 are pending in this application.  Claims 1-6, 8, 10, 11, and 13-21 have been cancelled.  Claims 7, 9, 12, and 22 are rejected in this Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 22, 2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7, 9, 12, and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject 
Applicant does not clearly teach “by substituting a whey protein binder for a lecithin binder.”
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 9, 12, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Deak et al. (US 2013/0129867 A1) in view of Burge et al. (US 3,852,506). 
With respect to claims 7, 9, and 12, Deak et al. teach a method for preparing an agglomerated protein composition, wherein acid soluble proteins (target protein) can be agglomerated by preparing a protein slurry (binder) and spraying the slurry (binder) onto fluidized acid soluble protein particles (target protein) to create an agglomerated acid soluble protein ([0002]; [0016]; [0019]; [0024]; [0035]; Figs. 2-3). Deak et al. teach preparing the slurry for agglomeration by dispersing protein in water (hydrating a binder) and then spraying it at a constant spray rate into an agglomerator fluidized chamber filled with the acid soluble protein (See Example 2 for processing steps). 
Regarding the binder consisting essentially of a whey protein component, Deak et al. disclose that the acid soluble protein can be combined with dairy protein [0024]. Given that whey protein is a known dairy protein, it would have been obvious to use whey protein as the at least one other protein 
Regarding the target protein comprising whey protein, Deak et al. teach that the term “acid soluble protein” refers to a protein that is mostly soluble at acidic pHs and how there is a need to for an acid soluble protein that can easily be easily incorporated into beverages and other food products ([0003] and [0038]). Deak et al. also disclose that any protein known by those of ordinary skill in the art to work in food products may be used in the invention [0021].  Therefore, it would have been obvious and well within the skill level of one of ordinary skill in the art to select any type of protein that is acid soluble and known for being incorporated in foods, which includes whey protein, to serve as the acid soluble protein in the process of Deak et al. for improved functionality. 
Alternatively, Burge et al. teach agglomerated whey protein, that is improved and dispersible, and which may be agglomerated with water, steam, or an agglomerating solution such as protein (abstract; column 2, lines 46-51; column 3, lines 10-12). According to Burge et al., the whey protein used in the agglomeration process is acid soluble (column 1, lines 66-67). 
Both Deak et al. and Burge et al. teach methods of agglomerating acid soluble protein with an agglomeration solution or slurry comprising protein. It would have been obvious to use acid soluble whey protein as the acid soluble (target) protein in the method of Deak et al., because Burge et al. teach that it was already known to agglomerate acid soluble whey proteins with agglomerating protein solutions at the time of filing in order to improve dispersibility and taste. 
Deak et al. teach the method, wherein the protein slurry (binder) is created by hydrating a milk or dairy protein component such as whey protein. According to Deak et al., the acid soluble protein can 
Deak et al. teach, wherein the acid soluble (target) protein is whey protein. Given that Deak et al. also teach acid soluble protein isolates and concentrates ([0006], [0015], and Examples), it would have been obvious to use either whey protein concentrate or whey protein isolate as the source of acid soluble protein to be agglomerated (target protein) since Deak et al. teach using a concentrated form of the desired acid soluble protein. 
Regarding claim 22, Deak et al. teach the method as recited above with respect to claim 7, wherein the protein slurry (binder) is created by hydrating a milk or dairy protein component such as whey protein. According to Deak et al., the acid soluble protein can be combined with milk or dairy protein, both hydrolyzed and unhydrolyzed [0024]. In a specific example, Deak et al. teach wherein the protein used to form the slurry for agglomeration is a hydrolyzate ([0064]). Although, Deak et al. fail to expressly disclose wherein the protein component comprises at least about 80 percent peptides of 18,000 kDa or less as recited in claim 21 or at least about 80 percent peptides of 7,000 kDa or less, given that the reference also discloses that amino acids can be present [0025], it would have been obvious to one of ordinary skill in the art to adjust the degree of hydrolysis used to prepare the hydrolyzed protein of Deak et al. in order to obtain a suitable amount of peptides and amino acids within the agglomeration process. 

	Response to Arguments 

	Applicant argues that there is no motivation to use whey protein as a substitute for lecithin.
The examiner disagrees with the applicant’s interpretation of Deak et al. Even though Deak et al. does not expressly refer to a target protein and a binder, where the reference expressly teaches an acid soluble protein that is agglomerated with an animal source protein slurry ([0012]; Fig. 3), the reference clearly suggests a process wherein a target protein in the form of an acid soluble protein is agglomerated with a protein slurry that acts as a binder. For instance, Deak et al. expressly disclose that (acid soluble) proteins can be agglomerated by preparing a protein slurry between about 3% and about 12% and spraying the slurry onto fluidized acid soluble protein particles to create an agglomerated (acid soluble) protein [0016], which are the same steps claimed by applicant. Moreover, Deak et al. expressly equates agglomeration with binding, by reciting that the agglomeration leads to the binding of ingredients [0035]. 
While it is acknowledged that paragraph [0024] states that the combination of proteins (acid soluble + additional protein) can occur by wet mixing and subsequent spray drying, such that protein is mixed with already agglomerated acid soluble protein, the applicant has dismissed the part of Deak et al. right before that which recites that the combination can “be achieved by both co-agglomeration or by wet mixing and subsequent spray drying”. Therefore, one having ordinary skill in the art would understand that Deak et al. suggests multiple embodiments, including one which corresponds to the claimed method of agglomeration. Moreover, a skilled artisan would be even further motivated to use a protein slurry as a binder during the protein agglomeration process of Deak et al., since the reference has specific examples and figures that demonstrate hydrating protein to form a slurry and then using it in the agglomerator with the acid soluble (target) protein.  Disclosed examples and preferred In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).
With respect to the acid soluble protein of Deak or target protein, even though the examples and preferred embodiments teach ASSPI, the broader disclosure just suggests an acid soluble protein, which is described as a protein that is mostly soluble at acidic pHs [0038]. Furthermore, Deak et al. teach that any protein known by those of ordinary skill in the art to work in food products may be used in the current invention [0021]. Therefore, where Deak teaches that the acid soluble protein can be combined with milk or dairy protein [0024], and wherein whey protein is a known dairy protein that is used in food, it would have been obvious to one having ordinary skill in the art to use whey protein in the protein slurry (binder). Similarly, because whey protein is a known protein used in the food and the acid soluble protein of Deak is selected based on its pH, one of ordinary skill in the art would have also had sufficient motivation to use whey protein or whey protein isolate as the source of acid soluble protein in order to make it more suitable for food products. Furthermore, given that Deak teach embodiments wherein ASSPI is agglomerated with a soy protein slurry, it would have also been obvious to use a suitable acid soluble protein and protein slurry that are derived from the same protein (e.g. whey protein). 
While the reference to Gaiani has been considered, its disclosure is insufficient to overcome the prima facie case of obviousness. First, with respect to specifically selecting whey protein to form the agglomerating protein made from the acid soluble (target) protein and the protein slurry (binder), the broader disclosure of Deak expressly states that any protein known to work in food can be used in the invention and also suggests that any acid soluble protein can be used. Therefore, for the reasons stated above, a skilled artisan would have sufficient motivation to select whey protein as both the acid soluble protein and the protein for the slurry in the process of Deak, especially where the reference teaches the use of dairy/milk proteins. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A WONG whose telephone number is (571)272-1411.  The examiner can normally be reached on Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LESLIE A WONG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                         
July 30, 2021